EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Cate on 23 March 2022.
	The application has been amended as follows:
In the Claims:
	In claim 15, line 8, “provided” has been deleted and --wherein-- has been inserted therefor.
	In claim 15, line 8, --in the process for adhering a textile material to an elastomer-- has been inserted after “latex”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 15, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the claimed combination of limitations of pretreating with at least one polyester of an α-β-unsaturated carboxylic acid, wherein the textile material is not treated with resorcinol-formaldehyde-latex (RFL) in the process for adhering a textile material to an elastomer. Ideguchi (WO 2015/166929 A1, referencing US 2017/0051810 as an English language equivalent), applied in the previous office Little (US 2012/0258829) suggests an α-β-unsaturated carboxylic acid (acrylic or methacrylic acid) without RFL for pretreating textile material for improved adhesion to elastomeric compositions (paragraph 29), but does not teach the claimed at least one polyester of an α-β-unsaturated carboxylic acid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745